Citation Nr: 0837311	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  07-08 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
lumbar spine disability.  

2.  Entitlement to service connection for chondromalacia and 
degenerative joint disease of each knee, claimed as secondary 
to service connected lumbar spondylosis and degenerative 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from June 1945 to December 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that the veteran, via March 2007 submissions, 
appears to raise a direct claim of service connection for a 
bilateral knee disorder.  This matter is REFERRED to the RO 
for the appropriate action.


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is not manifested 
by ankylosis, limitation of flexion to 30 degrees or less, or 
incapacitating episodes.  

2.  The veteran's bilateral knee disorder is not causally 
related to the service-connected lumbar spine disability and 
was not aggravated by the service-connected lumbar spine 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's lumbar spine disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.59, 
4.71a, Diagnostic Code 5242 (2007).

2.  The criteria for service connection for a bilateral knee 
disorder secondary to the service-connected lumbar spine 
disability have not been met.  38 U.S.C.A. § 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

Service Connection

For the claim of service connection, in February 2007 the 
agency of original jurisdiction (AOJ) sent a letter to the 
veteran providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to include as interpreted 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the notice letter postdated the initial 
adjudication, the claim was subsequently readjudicated 
without taint from the prior decision and no prejudice is 
apparent.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  VA has also done 
everything reasonably possible to assist the veteran with 
respect to this claim for benefits, such as obtaining medical 
records and obtaining medical opinions.  Consequently, the 
duty to notify and assist has been met for this claim.  

Increased Rating
For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In September 2005, the AOJ sent a letter to the veteran 
providing notice of what the evidence needed to demonstrate, 
of his and VA's respective duties in obtaining evidence, and 
of the types of relevant evidence that he should provide, or 
ask the VA to obtain, for his claim of an increased rating 
for a lumbar spine disability.  The Board notes that the 
veteran was not specifically informed to submit medical or 
lay evidence demonstrating the effect a worsening of his 
lumbar spine disability has on his employment and daily life. 
 The Board finds that no prejudice resulted, however, because 
the veteran was told to submit any evidence, to include his 
own statement, "describing his symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by [his] disability," which would include 
any impact on the veteran's employment and daily life.

In March 2008, the veteran was notified that disabilities are 
rated on the basis of diagnostic codes and was told of the 
need to present evidence to meet the rating criteria and to 
establish an effective date of an award.  Although the March 
2008 notice letter postdated the initial adjudication, no 
prejudice resulted as the claim was subsequently 
readjudicated without taint from the prior decision.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

The specific rating criteria for evaluating the disability 
and how (based on what symptomatology) each rating percentage 
is assigned were provided to the veteran in the January 2007 
Statement of the Case.  Although the veteran was not sent an 
independent letter providing notice of this information, the 
records indicates that no prejudice resulted.  The claim was 
readjudicated after this notice was provided, the veteran was 
able to effectively participate extensively in the appeals 
process, and the veteran had ample time to submit evidence.  
The evidence indicates that the veteran was fully aware of 
what was necessary to substantiate this claim.  

VA has also done everything reasonably possible to assist the 
veteran with respect to this claim for benefits, such as 
obtaining medical records and providing VA examinations.  
Consequently, the duty to notify and assist has been met.  

Increased Rating

For historical purposes, it is noted that service connection 
was established for a lumbar spine disability by the RO in a 
July 1951 decision, based on evidence of treatment both 
during and after service.  A 10 percent disability evaluation 
was assigned based on a review of the relevant 
contemporaneous evidence of record.  The rating was 
subsequently increased to 20 percent, effective March 2003.  
See August 2003 Rating Decision.  In September 2005, the RO 
received a statement from the veteran indicating that he 
believed that a higher evaluation is warranted.  During the 
course of the appeal, the RO granted a separate rating for 
radiculopathy, effective the date of the September 2005 
claim.  See July 2008 Rating Decision.  The veteran has not 
appealed the effective date or disability rating assigned for 
this award of a separate rating for radiculopathy; as such, 
the Board will not further discuss the veteran's 
radiculopathy or its associated neurological symptoms.  

The medical evidence indicates that the veteran has 
degenerative changes of the joints and discs, disc narrowing, 
and stenosis of the lumbar spine, and he has been diagnosed 
with lumbar spondylosis and degenerative arthritis.  Per the 
veteran, this condition is manifested by an aching, burning, 
sharp pain in the left lower back, which is aggravated by 
walking long distances, prolonged standing, lifting, quick 
movements, bending, or rotating and improved by resting, 
sitting, and laying on the left side.  The evidence indicates 
that the veteran receives epidural injections and takes 
Tylenol 3 with codeine to relieve the pain.  

An August 2005 private treatment record reports the 
examiner's finding that there was no deformity, bony 
abnormality, or scoliosis of the lumbar spine, and lumbar 
lordosis was normal.  See August 2005 Smith medical record.  
Range of motion was full, though there was "severe" pain on 
extension, lateral rotation, and left lateral flexion.  There 
was also paraspinal muscle tenderness on the left side, but 
no point tenderness to palpation of the spinous processes, 
sacroiliac joint, sciatic notches, or gluteal muscles.  

A September 2005 VA physical therapy record reports that the 
veteran had flexion to 77 degrees, extension to 12 degrees, 
left lateral flexion to 10 degrees with severe pain, and full 
right lateral flexion.  Rotation was moderately limited on 
the left side  

A January 2006 VA examination record reports the veteran's 
history of a sharp radiating pain, with no stiffness, 
weakness, swelling, redness, heat, locking, or lack of 
endurance.  The veteran reported that he had "some moderate 
flare-ups which occur on a daily basis, usually lasting from 
minutes to hours."  The veteran reported that his flare-ups 
were relieved by medication, rest, or the use of compresses.  
The veteran denied any limitation following repetitive 
movement and any constitutional symptoms, such as weight 
loss, fever, malaise, or loss of bladder or bowel control.  
The veteran also denied any history of falls or unsteady gait 
due to his lumbar spine disability, and he reported that the 
lumbar spine disability did not affect his activities of 
daily living.  Physical examination indicated no deformity, 
swelling, spasm, atrophy, tenderness, crepitation, or 
erythema.  The veteran did have mild kyphosis.  Range of 
motion, to include after repetition, included flexion to 70 
degrees with pain beginning at 50 degrees, extension to 20 
degrees with pain beginning at 10 degrees, left lateral 
flexion to 20 degrees with pain throughout, right lateral 
flexion to 30 degrees with pain beginning at 30 degrees, left 
lateral rotation to 30 degrees with no pain, and right 
lateral flexion "from 0 degrees with no pain."  There was 
no pain, weakness, lack of endurance, fatigability, or 
incoordination with repetitive movement.  The examiner stated 
that, based on the veteran's history, physical examination, 
and X-ray results, the disability as "moderate", with a 
minimal affect on the activities of daily living.  

A June 2006 statement reports a physician's finding that the 
veteran's thoracolumbar spine had "less than 20 percent of 
forward flexion and a combined range of motion no greater 
than 100 degrees."  See June 2006 Smith statement.  

A June 2008 VA examination record reports the veteran's 
history of constant severe low back pain.  The veteran denied 
incapacitating episodes.  The examiner noted that there was 
no objective evidence of spasm, atrophy, guarding, 
tenderness, weakness, or abnormality of the spinal curvature.  
Posture was stooped, but head position was normal, and the 
spine was symmetric in appearance.  Active range of motion 
included flexion to 75 degrees with pain beginning at 50 
degrees, extension to 20 degrees with pain beginning at 10 
degrees, right lateral flexion to 10 degrees with pain 
beginning at 5 degrees, left lateral flexion to 10 degrees 
with pain throughout, and bilateral rotation to 10 degrees 
with pain throughout.  There was no additional pain or 
additional loss of motion after repetitive use.  Imaging 
study results indicated severe spondylosis, degenerative 
discs, and scoliosis.  The examiner opined that the veteran 
had "moderate to severe" lumbar degenerate disease.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The veteran's lumbar spine disability is rated at 20 percent 
under the General Rating Formula for Diseases and Injuries of 
the Spine (Formula).  See 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5242.  The Formula provides a rating in excess of 20 
percent for unfavorable ankylosis, favorable ankylosis, or 
limitation of forward flexion to 30 degrees or less.  The 
proper rating under the Formula is determined without regard 
to symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The appropriate rating for 
limitation of motion is determined after consideration of 
functional loss due to flare-ups, fatigability, 
incoordination, weakness, and pain on movement.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 
4.45.  Unfavorable ankylosis is defined as a condition in 
which the entire cervical, thoracolumbar, or entire spine is 
fixed in flexion or extension, and the ankylosis results in 
one or more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Favorable ankylosis is 
fixation of a spinal segment in neutral position (zero 
degrees).  See Formula, Note 5.  A separate rating may be 
assigned for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment.  See Formula, Note 1.  

After reviewing the record, the Board concludes that a rating 
in excess of 20 percent is not warranted during any portion 
of the rating period on appeal.  There is no finding of 
ankylosis, and the records indicate that the veteran has 
range of motion in his spine; there is no fixation.  The 
records also do not indicate that the veteran has flexion 
limited to 30 degrees or less.  Although the record includes 
a June 2006 statement indicating that the veteran was limited 
to "20 percent" of full flexion, the physician does not 
provide the corresponding degree or report his interpretation 
of "full flexion," and the evidence, dating both prior to 
and after June 2006, otherwise consistently indicates that 
the veteran is able to flex to at least 70 degrees, with 
flexion to at least 50 degrees without pain including after 
repetition.  In sum, the veteran's range of flexion is 
generally too significant to warrant a higher rating even 
after consideration of additional functional limitation due 
to factors such as pain, weakness, fatigability or 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 8 
Vet. App. 202, 206-07.  Additionally, a separate rating is 
not warranted pursuant to Note 1:  the veteran has already 
been assigned a separate rating for radiculopathy, and there 
is no evidence of additional neurological problems which 
would warrant another separate rating.  

A rating in excess of 20 percent under the Formula for Rating 
Intervertebral Disc Syndrome (IDS) is also not warranted.  
The Formula for Rating IDS provides a rating in excess of 20 
percent for IDS with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks in the 
previous 12 months.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  The evidence of record does not 
contain any complaints of incapacitating episodes, and there 
is no evidence, or even allegation, of doctor-prescribed 
bedrest.  Consequently, a rating in excess of 20 percent is 
not warranted under the Formula for Rating IDS.  

In conclusion, there is no basis for an evaluation in excess 
of 20 percent for the veteran's lumbar spine disability for 
any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Service Connection

The medical evidence indicates that the veteran has been 
diagnosed with chondromalacia and degenerative joint disease 
of the knees.  The veteran contends that the chondromalacia 
and degenerative joint disease is secondary to his service-
connected lumbar spine disability.  

Service connection may be granted for a disability shown to 
be proximately due to, or the result of, a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that 38 C.F.R. § 3.310 was amended 
effective October 10, 2006, to implement Allen.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  Under the revised section 
3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was 
moved to sub-section (c)), the regulation provides that any 
increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the disease, will be service-connected.  In 
reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice- connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).

As stated above, the record well documents that the veteran 
has a current bilateral knee disorder.  As the veteran has a 
current disability, the question remains whether the 
bilateral knee disorder is proximately due to, or the result 
of, his service-connected lumbar spine disability.

A VA examination was conducted in June 2008, and the examiner 
opined that, based on a review of the evidence, it was less 
likely as not that the veteran's bilateral knee condition was 
related or due to the service-connected lumbar spine 
disability.  He specified that he did not believe that the 
lumbar spine degenerative process and functional limitations 
had much to do with the knee degeneration.  

The veteran has not provided any opinions from other doctors, 
or any other medical evidence, in support of his claim that 
his bilateral knee disability is due to or the result of his 
service-connected lumbar spine disability.  The Board notes 
that the veteran has submitted evidence indicating that the 
veteran has complained of knee and leg pain for numerous 
years and that he has received medical treatment for his 
bilateral knee disorder.  See, e.g., February 2007 lay 
statements.  This evidence fails to indicate a nexus between 
the veteran's current bilateral knee disorder and his lumbar 
spine disability, however, and the Board notes that some of 
the older treatment records indicate that the veteran's leg 
complaints were due to sciatica, rather than a knee 
disability.  See, e.g., July 1951 VA examination record; 
November 1989 VA treatment record.  

Overall, the preponderance of the evidence of record is 
against a nexus between the veteran's bilateral knee disorder 
and his service-connected lumbar spine disability.  Because 
the preponderance of the evidence is against such a nexus, 
service connection for a bilateral knee disorder on a 
secondary basis must be denied.


ORDER

A rating in excess of 20 percent for a lumbar spine 
disability is denied.  

Service connection for a bilateral knee disorder secondary to 
a service connected lumbar spine disability is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


